Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


N. 34
My dearest friend.
Ghent 9. September 1814

Mr Smith and his family have arrived at Amsterdam; I have received a Letter from him dated on the 5th: instt: and have written to him, requesting him to come with them, immediately here. They got into the Texel on the very day that the John Adams sailed, and by the account which he writes me, were entering at one passage, while she was going out at the other—He did not however go on shore at the Helder, nor receive the Letter I had written him, which was left with the Consular Agent, by Mr Dallas—Of course he came to Amsterdam, without knowing of his Commission as Secretary to the Legation in Russia
The best thing that could have happened for himself, and for us all, would have been that he should have arrived one day sooner, and proceeded immediately to America, but they may now go by the Neptune, if he chooses: in the mean time, while I remain here, I shall have a great abundance of employment for him, for I am absolutely overplied with writing, and have already a full volume to copy for which I have not an instant of time, from four in the Morning, when I rise, to four in the afternoon, when we dine—
We this day send on to the other party, our second Note, which places us precisely where we were at the first—If they hold to their original ground, they may dismiss themselves and us from all further official intercourse to-morrow Morning—My only reason for doubting whether they will do so now, is that they did not take that step before. We certainly not only considered the whole business at an end, then, but none of us had an idea of being here at this day—I wrote you that after what passed, what we had reason to expect from them was a Card P.PC instead of that, they sent us a note of sixteen folio-pages; still hammering upon the old anvil, and putting it upon us to take leave of them—as we are inclined not to be behind-hand with them either in civility or in prolixity we return them a Note of equal dimensions, and still leaving the “to be or not to be” at their option. If they choose to play this game of chicanery they may, I know not how long—But if they will take no, for an answer, we shall be released in two or three days or sooner.
We are still perfectly unanimous, and if we had not the run of luck so infernally against us, I should not despair of ultimate success;—as it is we shall unquestionably make a better case for the public, on both sides of the Atlantic than our adversaries—We are in the first place, severe judges upon one another, and setting aside your correspondent, every one of his four associates is to say the least a match for the brightest of our opponents—You wrote me at one time a current English Report, that there was to be but one Commissioner appointed to meet us—One British Negotiator, being fully competent to meet five Americans—I wished that the Report might be true, for whether the result was to be success or failure, the lower the rate at which the adversary estimated our talents, the greater advantage he would give us in the argument over himself—His contempt however was a mere bravado—Instead of one Commissioner he appointed three, and I believe in such cases as this, supposing the average of talents to be the same a Commission of three members will always be able to meet with at least equal advantage a Commission of five
They are certainly not mean men who have been opposed to us; but for extent and copiousness of information, for sagacity and shrewdness of comprehension, for vivacity of intellect, and fertility of resource there is certainly not among them a man equal to Mr Gallatin—I doubt whether there is among them a man of the powers of the Chevalier—In all our transactions hitherto we have been much indebted to the ability of both these Gentlemen, for the ascendancy in point of Argument which we have constantly maintained over our antagonists.
I received on Wednesday a Letter from Mr Harris dated 12 August, which came by the way of Amsterdam, and only last Evening, yours of the 7th: five days earlier—He had told me the distressing story of his disappointment, in missing the fête at Pavlofsky, and had at the same time given me some consolation by the intelligence that you had been there, and was much distinguished—I rejoyce to find this confirmed by your own Letter; but I really cannot imagine what the worthy Chargé d’Affaires meant by disapproving of your having gone—I should very much have regretted it if you had lost so splendid an Entertainment, and although in my eyes you have yet all the charms, both of youth and beauty, I have long enough had reason to confide in you, to entertain no apprehensions, if you do go to a courtly Ball or fete champêtre alone—I am very grateful to Lord Walpole, and to the General, whom you name, but with whom I have not the pleasure of being acquainted for their obliging attentions, and the assistance they gave you, and hope at some day to have the opportunity of expressing to them myself, my sense of the obligation.
The Prince of Orange, Sovereign of the Netherlands is to be here to-morrow, and as I learn is expected to pass several days here—Whether we shall have the honour of seeing him or not, I cannot now say—I suppose there will be something in the shape of a fête, and perhaps a Ball—If so, as fond as I am of such pleasures I would willingly give up my chance of a ticket, if I could have you here to transfer it to you—I believe I did not tell you, that at the famous dinner given us by the Intendant, the wives of all of us were included in the invitation—
I dare say you will see or hear of the English Newspapers, containing the whole story, and all the particulars about the rupture of the Negotiations at Ghent—The four expresses arrived there at liverpool in one Morning, and the Speculations in Cotton and Tobacco that arose from them. As  the rupture was not immediately afterwards officially confirmed, in a day or two it began to be doubted, and down went Cotton and Tobacco—To give them another start somebody had the wit to invent a tale about a great American Victory on Lake Ontario, Kingston taken, and the whole of General Rialls’ army prisoners of War—We have had these senseless rumours here, these two days, coming at once from Paris, London and Liverpool, without even the pretence of a source from which the infomation could come—Yet such is the Passion for credulity to what flatters our wishes, that I hardly dare to hoot this tale out of our Society—Its only effect will be to aggravate the real story when it comes.
Mr Bourne and his Son, and Mr Tuckerman are gone—Poor Bourne I believe had reason to wish he had not indulged his curiosity by coming here—Mr Bentzon remains—We have had this day to dine with us, Captain Jones, with a Mr Beck—Mr Irving, and Mr Howland—Our list of Americans now runs low.
We had here the other day a Mr. Van Havert, a Son in Law of Mr Stier, and brother in Law to Mrs Culvert of whom you have heard and whom you perhaps know—Mr Van Havert lived some years at Alexandria, and he told me that if he had met me in the street he should have known me, from my resemblance to my father—On the other hand the ex-Gardener of whom I wrote you the other day, said to me of our Sons “George, Sir, is a fine, tall, stout boy, but as for John, Sir,—he is the very picture of you.”
My Dear Louisa. give my love to Charles. God grant he may be well—
Ever affectionately your’s
A.